Citation Nr: 1114553	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-01 055	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2008 and December 2009 the issue was remanded by the Board for further development.  The Board finds that such development has taken place and that the issue may now be adjudicated by the Board.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDING OF FACT

The Veteran's schizophrenia existed prior to service but increased in severity as a result of service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, schizophrenia was aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b)  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fact the Board allows the benefit sought, discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve no useful purpose.

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates both that an injury or disease existed prior thereto, and that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b).  See also 38 U.S.C.A. § 1111.  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran's service records demonstrate a normal enlistment report of medical examination with no reports of prior diagnosis of or treatment for a psychiatric disorder.  Service treatment records, however, show that within ten days of the Veteran's active service he was referred to the neuropsychiatric service for hospital admission.  At admission the Veteran reported a history of psychiatric treatment for the same disorder prior to enlistment.  The psychiatrist noted that the Veteran was hospitalized between January and March 1976 in a psychiatric facility in Morristown, Ohio where he was treated for identical symptoms.  

In December 2009, noting that there was evidence which suggested that the Veteran received preservice treatment for psychiatric disorders, the Board remanded the issue for further development in order to find records from Morristown, New Jersey-the Veteran was from New Jersey and there was no evidence whatsoever of treatment or presence in Ohio.  The Board also remanded the case in order to allow a VA examiner an opportunity to consider all the evidence of record, and address the etiology of the Veteran's schizophrenia.  

Regrettably, no pre-service records were found from Morristown Memorial Hospital; a response to the RO's request for records noted that the hospital did not keep records for a period of longer than 23 years.  No additional pre-service records of psychiatric treatment were found.  

A VA examination was, however, conducted in December 2010.  After a review of the record and examination of the Veteran, the VA examiner concluded that while schizophrenia existed prior to service it was aggravated therein.  In support of this conclusion, the VA examiner acknowledged that service treatment records indicated that the Veteran had been treated prior to service for schizophrenia between January and March 1976 where he noted similar symptoms.  The examiner found, however, that the relatively stressful environment of boot camp, the content of the Veteran's command hallucinations which directly related to incidents he described in service and the decline of his functioning while in-service demonstrated that the preexisting schizophrenia was aggravated during active duty service.

The Veteran's enlistment examination was silent as to psychiatric disorders.  The Board finds, however, that the evidence, to include the fact that the Veteran's symptoms became manifest only ten days after he began service, statements noting that the appellant was treated for schizophrenia before service, and the findings of the in-service physicians clearly and unmistakably demonstrate that the appellant had schizophrenia prior to service.  

Still, to deny service connection the evidence must also clearly and unmistakably show that the preexisting schizophrenia was not aggravated in-service.  Davis.  Clear and unmistakable evidence is evidence about which reasonable people cannot disagree.  Here, the service medical records include the in-service medical finding that the appellant's preexisting schizophrenia was not aggravated in-service.  Contrasting that is the December 2010 VA examiner's opinion that based on the symptoms shown by the appellant during his two and a half months of in-service treatment, schizophrenia was aggravated in-service.  Given these contradictory opinions it cannot be said that the evidence clearly and unmistakably demonstrates that schizophrenia was not aggravated in-service.  Hence, the Board must conclude that it was aggravated in-service.  Id.  Therefore, the Board finds that service connection for schizophrenia is in order.  38 U.S.C.A. § 1131.

In granting service connection the Board offers no opinion as to the degree that the appellant's preexisting schizophrenia was aggravated during his exceptionally limited term of service.  That is a rating question over which the Board cannot exercise jurisdiction over at this time.  


ORDER

Entitlement to service connection for chronic paranoid schizophrenia is granted to the degree that it was aggravated while the Veteran served on active duty.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


